82850: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-31792: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82850


Short Caption:IN RE: A.C.Court:Supreme Court


Lower Court Case(s):Humboldt Co. - Sixth Judicial District - JV4693AClassification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerA. C.Matthew J. Stermitz
							(Humboldt County Public Defender)
						


Real Party in InterestThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Michael Macdonald
							(Humboldt County District Attorney)
						


RespondentMichael Montero


RespondentThe Sixth Judicial District Court of the State of Nevada, in and for the County of Humboldt





Docket Entries


DateTypeDescriptionPending?Document


05/04/2021Filing FeePetition Filing Fee Waived.  Juvenile Matter. (SC)


05/04/2021Petition/WritFiled Petition for Writ of Mandamus or Prohibition. (SEALED) (SC)


05/04/2021Notice/IncomingFiled Notice of Filing. (SEALED) (SC)


05/04/2021AppendixFiled Appendix to Petition for Writ. (SEALED) (SC)


05/20/2021Order/ProceduralFiled Order Directing Answer. Answer due: 28 days. Petitioner shall have 14 days from service of the answer to file and serve any reply. (SC)21-14512




06/17/2021MotionFiled Real Party in Interest's Motion to Dismiss Petitioner's Writ of Mandamus or Prohibition. (REJECT PER PHONE CALL) (SC)


06/23/2021MotionFiled Real Party in Interest's Motion to File Documents Under Seal. (SC)21-18061




06/23/2021MotionFiled Respondent's (Real Party in Interest's) Motion to Dismiss Petitioner's Writ of Mandamus or Prohibition. (SC)21-18063




06/23/2021Notice/IncomingFiled Petitioner's Waiver of Right to File Reply Brief. (SC)21-18080




06/28/2021MotionFiled Real Party in Interest's Motion to File Documents Under Seal. (SC)21-18584




06/28/2021MotionFiled Real Party in Interest's Motion to Dismiss Petitioner's Writ of Mandamus or Prohibition. (SC)21-18586




07/08/2021Order/ProceduralFiled Order Denying Motion to Dismiss and Granting Motion to Seal.  Real party in interest shall have 7 days from the date of this order to file and serve the answer to the writ petition.  The clerk of this court shall file exhibits A and B, received on June 28, 2021, under seal.  (SC)21-19630




07/08/2021ExhibitFiled Real Party in Interest's Exhibits A and B (SEALED).  (SC)


07/16/2021Petition/WritFiled Real Party in Interest's Answer to Petition for Writ. (REJECTED PER NOTICE ISSUED ON 7/19/21)(SC)


07/19/2021Notice/OutgoingIssued Notice Of Rejection - No Notice Of Appearance for Anthony Robert Gordon, also Answer to Petition is late. (SC)21-20687




07/20/2021MotionFiled Real Party in Interest's Motion for Leave of Court to File Answer to Petition. (REJECTED PER NOTICE ISSUED ON 7/20/21) (SC)


07/20/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-20800




07/21/2021MotionFiled Real Party in Interest Motion for Leave of Court to File Answer to Petition for a Writ of Mandate or in the Alternative, for a Petition for Writ of Prohibition. (SC)21-21051




08/02/2021Order/ProceduralFiled Order Granting Motion.  Real party shall have 7 days from the date of this order, to file and serve its answer.  (SC)21-22359




08/04/2021Petition/WritFiled Real Party in Interest's Answer to Petition. (SC)21-22696




11/05/2021Order/DispositionalFiled Order Denying Petition.  "We deny the petition."  JH/RP/LS  (SC)21-31792




11/30/2021RemittiturIssued Notice in Lieu of Remittitur. (SC).21-34036




11/30/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC).



Combined Case View